*290By the Court,
Savage, Ch. J.
It is no doubt the duty of the judge to charge the jury and state to them the law of the case ; but there may be good reasons for omitting to do so. In this case there was no dispute about the law, and the facts and intents were for the jury to decide. Had the judge undertaken to charge the jury, he could not have done so before the Sabbath morning, when the jury must have been discharged or kept together over the Sabbath. He therefore exercised his discretion and submitted the case without a charge. The verdict ought not to be set aside on this ground, unless it manifestly appears that the omission of the judge operated to the prejudice of the defendants. That it had no such effect appears from a comparison of the evidence with the verdict. The testimony presents a clear case of wilful murder by James Gray, and of aiding and assisting by Elijah Gray. The verdict is fully supported by the evidence, and a new trial ought not to be granted. The oyer and terminer are advised to proceed and pronounce judgment.